DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2022.
Applicant's election with traverse of group I in the reply filed on 11/16/2022 is acknowledged.  The traversal is on the ground(s) that both inventions could be examined without undue burden.  This is not found persuasive because "serious burden" is not merely defined by a search. Rather, a "serious burden" also encompasses consideration of the claims and arguments in light of the prior art.  Under this definition examining both inventions does pose an undue burden and applicants argument is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-13, 15, and 17-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Mitomo, JP2009215060.

    PNG
    media_image1.png
    310
    342
    media_image1.png
    Greyscale

Regarding claim 1, Mitomo discloses an elevator car (see fig 1), comprising: a body (21); an acoustic response device (2,3,15); and a local or remote system (12) configured to control an operation of the acoustic response device (2,3,15) whereby an acoustic integrity check (see page 6, lines 14-28) to determine a condition of the body (21) is executable by the local or remote system (12).
Regarding claim 10, Mitomo discloses an elevator car (see fig 1), comprising: a body (21) defining an interior (interior of 21) to accommodate at least one of passengers and cargo (see fig 1); an acoustic response device (2,3,15) configured to output an acoustic signal (via 2) into the interior (see fig 1) and to receive an echo of the acoustic signal (via 15) from the interior (as described above); and a local or remote system (12) coupled to the acoustic response device (via 35) and configured to analyze the echo and to determine, from analysis results, a condition of the body (21).
Regarding claims 2 and 11, Mitomo discloses the elevator car according to claims 1 and 10, wherein the acoustic response device (2,3, 15) comprises: a speaker (3) to output an acoustic signal (DTMF) into an interior of the body (21); and a microphone (15) to receive and record the echo from the interior.
Regarding claims 3 and 12, Mitomo discloses the elevator car according to claims 2 and 11, wherein the microphone (15) scans for multiple acoustic frequencies (cobined singals of high frequesncy and low frequency in the audible frequency band specified) comprising resonant frequencies of the body (21).
Regarding claims 4 and 13, Mitomo discloses the elevator car according to claim 2, wherein: the speaker (2, 3) is provided as one or a plurality of speaker elements (2 and 3), and the microphone (15) is provided as one or a plurality of microphone elements at various locations (see fig 1).
Regarding claim 6, Mitomo discloses the elevator car according to claim 1, wherein the local or remote system (12) identifies an acoustic fingerprint (via processing of sensor information) of the body (21) and determines the condition of the body (21) from a deviation of the acoustic fingerprint (as described above) from a stored acoustic fingerprint (within processor).
Regarding claim 15, Mitomo discloses the elevator car according to claim 10, wherein the local or remote system (12) analyzes the echo (as described above) to identify an acoustic fingerprint  (via processing of sensor information) of the body (21) and determines the condition of the body (21) from a deviation of the acoustic fingerprint (as described above) from a stored acoustic fingerprint (within processor).
Regarding claims 8 and 17, Mitomo discloses the elevator car according to claims 1 and 10, wherein at least one of the acoustic response device (2,3,15) and the local or remote system (12) are at least one of battery powered (1j).
Regarding claims 9 and 18, Mitomo discloses the elevator car according to claims 1 and 10, further comprising one or more additional sensors (3, wherein 2 is the primary) wherein the local or remote system (12) is configured to confirm the condition of the body (21) based on readings of the one or more additional sensors (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mitomo.
Regarding claims 5 and 14, Mitomo discloses the elevator car according to claims 2 and 10 but does not specify that the acoustic signal is infrasound or ultrasound.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to employ signals in the specified frequency ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated employ signals in the specified frequency ranges in order to reduce perceivable noise within the elevator and enhance the comfort of users.  

Allowable Subject Matter
Claims 7 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 and 16 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 7, including every structural element recited in the claims, especially, the configuration wherein at least one of: the stored acoustic fingerprint is a base acoustic fingerprint, the local or remote system accesses one or more locally or remotely stored algorithms for learning to calculate the deviation, and the local or remote system accounts for differing elevator states in calculating the deviation.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654